                    3:20-cr-30037-RM-TSH # 20     Page 1 of 7
                                                                                       E-FILED
                                                       Friday, 20 November, 2020 02:34:09 PM
                                                                  Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )                Case No. 20-cr-30037
                          )
KIERSTON VOYLES,          )
                          )
         Defendant.       )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Kierston Voyles’

Second Motion to Reconsider Detention Order (d/e 18) (Motion). The

Motion is ALLOWED for the reasons set forth below.

      Defendant seeks reconsideration of the Order of Detention (d/e 9)

and this Court’s Order entered October 5, 2020 (d/e 14) (Order 14) denying

her prior Expedited Motion to Reconsider Detention Order and Release on

Bond for Placement at Treatment (d/e 11) (First Motion). Voyles seeks

reconsideration under 18 U.S.C. §3142(f) due to new information that was

not available at either the detention hearing or the time of the filing of the

First Motion. The new information is that Voyles’ mother Sarra Baptist

(Baptist) has agreed to allow Voyles to live with her, her husband Bohdon



                                  Page 1 of 7
                          3:20-cr-30037-RM-TSH # 20               Page 2 of 7




Baptist, and their children in their home (Residence).1 The Motion

describes Baptist as “a stay-at-home mother of four.” Motion, at 3. Baptist

and one of the children are at high risk for complications should either

contract COVID 19. Voyles asks for bond conditions that “include absolute

home detention with electronic monitoring” at the Residence. Motion, at 3.

The “absolute home detention” would reduce the risk that Voyles would

bring COVID 19 into the Residence. The proposed detention would allow

Voyles to leave the Residence for “treatment, legal, medical, and religious

services.” Baptist or a person approved by Baptist would be required to

accompany Voyles whenever she left the Residence. Motion, at 3-4.

         The Probation Office has confirmed that Baptist is willing to act as a

third-party custodian of Voyles and to allow Voyles to live in the Residence

under the conditions described above. The Probation Office has also

confirmed to the Court that Baptist and her husband Bohdon Baptist do not

have criminal records.

        The Court has carefully considered this new evidence. The Court

notes that Voyles has no record of criminal convictions and may be able to

qualify for the safety valve at sentencing should she be convicted. The




1
 The body of the Motion spells Baptist’s first name at “Sara.” The attached unsigned letter spells
Baptist’s first name as “Sarra.” The Court uses the spelling in the attached letter.
                                             Page 2 of 7
                    3:20-cr-30037-RM-TSH # 20    Page 3 of 7




Court further finds that Baptist would be an appropriate third-party

custodian. The restrictive conditions would subject Voyles to location

monitoring and would preclude Voyles from leaving the Residence alone.

The Court finds that the proposed conditions would be sufficient to assure

the appearance of the defendant as required and the safety of any other

person and the community if the defendant is released on bond.

      Voyles also states in the Motion that the Court erroneously stated in

Order 14 that Voyles violated conditions of bond in a state case by leaving

the state. This assertion is not new information, and so, is not a basis for

reconsideration. Furthermore, the Court’s statement in Order 14 was

correct. Voyles was arrested on June 2, 2019, in Sangamon County,

Illinois, on state charges of possession with intent to deliver

methamphetamine. Voyles was placed on bond, and at that time, she

agreed to conditions of her bond that stated that she would not leave the

state without permission of the state court. A copy of these conditions of

bond and her acknowledgement are attached to this Opinion as Appendix

A. Voyles violated these conditions by leaving that state and moving to

Denver, Colorado for three months. The Court’s recitation of these facts in

Order 14 was correct.




                                 Page 3 of 7
                    3:20-cr-30037-RM-TSH # 20    Page 4 of 7




      Voyles also states that the Court erroneously stated in Order 14 that

she was “charged in the indictment in this case with distribution of

methamphetamine in Sangamon County, Illinois, on January 16, 2020 after

she moved to Colorado and then returned to Sangamon County, Illinois.”

Order 14, at 3. Voyles states that the Indictment (d/e 1) alleges that she

distributed methamphetamine in June 2019 (the basis for the prior state

charge that now has become part of this case) and in January 2020. The

Indictment does not allege that she reoffended after she returned from

Colorado because she did not go to Colorado until late Spring 2020. The

Court acknowledges that the charges in the Indictment do not allege that

she reoffended after she returned from Colorado in the Summer of 2020;

however, the Indictment does allege that she reoffended in January 2020

while she was still on bond in the pending state case.

      The Court has considered Voyles’ trip to Colorado, her voluntary

return, and her alleged distribution of methamphetamine while on bond, as

well as the other factors discussed above. In light of the possibility of the

safety valve limiting her sentence should she be convicted, her voluntary

return to Illinois while on state bond, the willingness and qualifications of

her mother Baptist to act as a third-party custodian, the proposed

monitoring, and the proposed conditions restricting Voyles’ movement, the

                                  Page 4 of 7
                   3:20-cr-30037-RM-TSH # 20   Page 5 of 7




Court finds that the proposed conditions would be sufficient to assure the

appearance of the defendant as required and the safety of any other

person and the community if the defendant is released on bond. The Court

also notes that the Government acknowledges that this is a close case.

Response to Motion to Reconsider Detention (d/e 19), ¶ 5.

      THEREFORE, IT IS ORDERED that Defendant Kierston Voyles’

Second Motion to Reconsider Detention Order (d/e 18) is ALLOWED. This

Court’s Order of Detention (d/e 9) is reconsidered and VACATED.

Defendant Kierston Voyles is ordered released on an Appearance bond

subject to the following conditions:

The bond shall be a $10,000 recognizance bond.

 (1) The defendant must not violate federal, state, or local law while on
     release.
 (2) The defendant must cooperate in the collection of a DNA sample if it is
     authorized by 42 U.S.C. § 14135a.
 (3) The defendant must advise the court or the pretrial services office or
     supervising officer in writing before making any change of residence or
     telephone number.
 (4) The defendant must appear in court as required and, if convicted,
     must surrender as directed to serve a sentence that the court may
     impose.
 (5) The defendant must submit to supervision by and report for
     supervision to the U.S. Probation Office, U.S. Probation Officer
     Heather Buechele, 600 East Monroe Street, Room 108, Springfield,
     Illinois, telephone number 217-492-1350, by telephone no later than
     10:00 a.m. on the day following her release, and thereafter as directed
     by the U.S. Probation Office.
 (6) The defendant must not obtain a passport or other international travel
     document.
                                 Page 5 of 7
                  3:20-cr-30037-RM-TSH # 20   Page 6 of 7




(7) The defendant must abide by the following restrictions on personal
    association, residence, or travel: Must reside with her mother, Sarra
    Baptist, at 108 East Jefferson Street, Auburn, Illinois 62615; and any
    travel is restricted to the Central District of Illinois.
(8) The defendant must get medical or psychiatric treatment: participate
    in a mental health and/or psychiatric evaluation and participate in any
    recommended treatment, if directed by the U.S. Probation Office.
(9) The defendant must not possess a firearm, destructive device, or other
    weapon.
(10) The defendant must not use alcohol at all.
(11) The defendant must not use or unlawfully possess a narcotic drug or
    other controlled substances defined in 21 U.S.C. § 802, unless
    prescribed by a licensed medical practitioner.
(12) The defendant must submit to testing for a prohibited substance if
    required by the pretrial services office or supervising officer. Testing
    may be used with random frequency and may include urine testing,
    the wearing of a sweat patch, a remote alcohol testing system, and/or
    any form of prohibited substance screening or testing. The defendant
    must not obstruct, attempt to obstruct, or tamper with the efficiency
    and accuracy of prohibited substance screening or testing.
(13) The defendant must participate in a program of inpatient or outpatient
    substance abuse therapy and counseling if directed by the pretrial
    services office or supervising officer.
(14) The defendant must participate and comply with the requirements of
    the Probation Office’s Home Detention program. You are restricted to
    your residence at all times except for religious services; medical,
    substance abuse, or mental health treatment; attorney visits; court
    appearances; court-ordered obligations; or other activities approved in
    advance by the pretrial services office or supervising officer.
(15) The defendant must submit to location monitoring as directed by the
    pretrial services office or supervising officer and comply with all the
    program requirements and instructions provided.
(16) The Defendant must pay all or part of the cost of the program based
    on your ability to pay as determined by the pretrial services office or
    supervising officer.
(17) The Defendant report as soon as possible, to the pretrial services
    office or supervising officer, every contact with law enforcement
    personnel, including arrests, questioning, or traffic stops.
(18) If approved by the probation officer to leave the residence, the
    defendant shall not leave unless accompanied by your mother or an
                               Page 6 of 7
                    3:20-cr-30037-RM-TSH # 20    Page 7 of 7




     individual approved in advance by her and verified by the probation
     officer.
     The Court hereby warns Defendant Kiersten Voyles that her failure to

appear in court as required is a crime for which she can be sentenced to

imprisonment. In addition, if she violates any of the conditions of her

release, a warrant for her arrest may be issued and she may be jailed until

the trial. She may also be prosecuted for contempt of court.

      The Court Further warns Defendant Voyles that it is a crime to try to

influence a juror, to threaten or attempt to bribe a witness or other person

who may have information about this case, to retaliate against anyone for

providing information about the case, or to otherwise obstruct the

administration of justice.

      The Court further orders that the Defendant and the third-party

custodian Sarra Baptist must execute an Appearance Bond and agree to all

of the conditions of release set forth in this Opinion.

ENTER: November 20, 2020

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                  Page 7 of 7
